         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ERIC LATROY HARRIS

                  Plantiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        417CV-154

                  SAVANNAH CHATHAM METROPOLITAN
                  POLICE DEPARTMENT, C.N.T.
                  AGENTS,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated November 19, 2018, this case is hereby dismissed

                      without prejudice. This case stands closed.




            November 19, 2018                                                   Scott L. Poff
           Date                                                                 Clerk
                                                                                 lerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
